DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Berreklouw US 6790229 discloses a cardiac implant anchoring system, comprising a prosthetic heart valve sized to be implanted at a native heart valve annulus.
However, Berreklouw does not disclose the sealing edge defining inflow and outflow faces, having formed therein a plurality of generally axial slits that open radially outward and are each configured to laterally receive sutures extending axially between the inflow and outflow faces for anchoring the heart valve to the native heart valve annulus.
Gabbay US 2007/0067029 discloses a cardiac implant anchoring system, comprising a prosthetic annuloplasty ring sized to be implanted at a native heart valve annulus.
However, Gabbay does not disclose the sealing edge defining inflow and outflow faces, having formed therein a plurality of generally axial slits that open radially outward and are each configured to laterally receive sutures extending axially between the inflow and outflow faces for anchoring annuloplasty ring to the native heart valve annulus.
No combination of Berreklouw, Gabbay and prior art of record or prior art at large serves to rectify the deficiencies of Berreklouw and Gabbay in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771           
/DIANE D YABUT/Primary Examiner, Art Unit 3771